                                         LISA SCOLARI
                                          Attorney at Law
                                  20 VESEY STREET, SUITE 400
                                  NEW YORK, NEW YORK 10007
                                     Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                          FAX (212) 964-2926
                                        December 20, 2019



Hon. Paul A. Engelmayer
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF

                                 Re: United States v. Kintea McKenzie,
                                          18 Cr. 834 (PAE)
Your Honor,

        I write to request a final adjournment of Kintea McKenzie’s sentencing, which is
currently scheduled for January 7, 2020, to a date during the last week of February, 2020. I seek
the additional time to gather letters and to prepare a sentencing submission for Mr. McKenzie.
        The government, by Jacob Warren, Esq., consents to this application. Therefore, I request
that the Court adjourn the sentence to a date during the last week in February, 2020 convenient
to the Court.

                                        Respectfully,


                                        Lisa Scolari




                           Sentencing is adjourned to February 25, 2020 at
                           2:30 pm. SO ORDERED.



                               PaJA.�
                               __________________________________
                                     PAUL A. ENGELMAYER 12/23/2019
                                     United States District Judge
